Citation Nr: 0926337	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-41 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for asbestos-related 
lung disease.

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a back disability.

3.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a right leg disability.

4.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for residuals of a head injury.

5.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for an eye disability.

6.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a stomach disability.

7.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for diabetes mellitus.

8.  Entitlement to service connection for a right shoulder 
disability.

9.  Entitlement to an increased (compensable) disability 
rating for service-connected tuberculosis.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 
1973. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Oakland, California 
(the RO).

Procedural history

In a March 2005 rating decision, an increased (compensable) 
rating was denied for service-connected tuberculosis, and 
service connection was denied for an asbestos-related lung 
disability and a right shoulder disability.  In a July 2005 
rating decision, the RO denied the Veteran's claim of 
entitlement to TDIU.  In a November 2006 rating decision, the 
RO reopened previously-denied claims of entitlement to 
service connection for a stomach disability, residuals of a 
back injury, residuals of a right leg injury, residuals of a 
head injury, an eye disability and diabetes mellitus and 
denied those claims on a de novo basis.  The Veteran 
perfected an appeal as to all of those denials.

In March 2009, the Veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge, a transcript of 
which has been associated with the claims file.  At the 
hearing, the Veteran submitted additional service treatment 
records not previously of record.  He waived initial agency 
of original jurisdiction (AOJ) consideration of such 
evidence.  See 38 C.F.R. § 20.1304 (2008).

Issue clarification

Notwithstanding the fact that the RO adjudicated the claims 
for service connection for a stomach disability, residuals of 
a back injury, residuals of a right leg injury, residuals of 
a head injury, an eye disability, and diabetes mellitus on a 
de novo basis without determining whether new and material 
evidence has been submitted to reopen those claims, the Board 
must first determine whether new and material evidence has 
been submitted before reopening the claims of entitlement to 
service connection for a stomach disability, residuals of a 
back injury, residuals of a right leg injury, residuals of a 
head injury, an eye disability, and diabetes mellitus, and 
adjudicating them on the merits.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for claim, making 
RO determination in that regard irrelevant.].  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].

In light of the above, the issues are as stated on the title 
page.



Remanded issues

The issues of service connection for a right shoulder 
disability, an increased (compensable) rating for 
tuberculosis, and TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In the November 2006 rating decision, increased ratings for 
anxiety reaction and hypertension were denied.  The Veteran 
filed a timely Notice of Disagreement (NOD) with those 
denials.  The RO issued a Statement of the Case (SOC) in 
October 2007.  No Substantive Appeal was filed as to those 
issues.  Therefore, those issues are not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a NOD initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA]. 


FINDINGS OF FACT

1.  The evidence of record does not support a finding that 
the Veteran was exposed to asbestos in service.

2.  In a December 2005 decision, the Board denied the 
Veteran's claims of entitlement to service connection for a 
back disability and a right leg disability.

3.  The evidence associated with the claims file subsequent 
to the Board's December 2005 decision does not relate to 
unestablished facts necessary to substantiate the claims for 
service connection for back and right leg disabilities.

4.  In an unappealed February 2002 rating decision, the RO 
denied reopening of claims of service connection for 
residuals of a head injury, an eye disability, and a stomach 
disability.

5.  The evidence received since the February 2002 rating 
decision does not relate to unestablished facts necessary to 
substantiate the claims for service connection for residuals 
of a head injury, an eye disability, and a stomach 
disability.

7.  In an unappealed March 1998 rating decision, the RO 
denied service connection for diabetes mellitus.

8.  The evidence received since the March 1998 rating 
decision does not relate to unestablished facts necessary to 
substantiate the claims for service connection for diabetes 
mellitus.


CONCLUSION OF LAW

1.  An asbestos-related lung disability was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  The Board's December 2005 decision denying service 
connection for back and right leg disabilities is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

3.  Evidence received since the December 2005 Board decision 
is not new and material, and the claims for service 
connection for back and right leg disabilities are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

4.  The February 2002 rating decision denying the reopening 
of claims for service connection for residuals of a head 
injury, an eye disability, and a stomach disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

5.  Evidence received since the February 2002 rating decision 
is not new and material, and the claims for service 
connection for residuals of a head injury, an eye disability, 
and a stomach disability are not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

6.  The March 1998 rating decision denying service connection 
for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

7.  Evidence received since the March 1998 rating decision is 
not new and material, and the claim for service connection 
for diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for asbestos-
related lung disease, residuals of a back injury, residuals 
of a right leg injury, residuals of a head injury, an eye 
disability, a stomach disability, and diabetes mellitus.  

As is discussed elsewhere in this decision, the issues of the 
Veteran's entitlement to service connection for a right 
shoulder disability, an increased rating for tuberculosis, 
and TDIU are being remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Assistance Claims Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veteran Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

[This standard does not apply to claim to reopen until such 
claims have been reopened.  The standard used in reopening 
claims will be discussed where appropriate below.]  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the Court in Quartuccio specifically applies 
to cases in which the submission of new and material evidence 
is involved.

Letters were sent to the Veteran in November 2004, February 
2005, June 2005, September 2006, October 2007, and May 2008 
which were specifically intended to address the requirements 
of the VCAA.  The November 2004 letter, the two 2005 letters, 
and the September 2006 letter informed the Veteran of the 
evidence necessary to establish service connection.  
Moreover, the June 2005 and September 2006 VCAA letters 
informed the Veteran of the need to submit new and material 
evidence to reopen the previously-denied claims.  This 
advisement satisfied the requirements of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which held that claimants must be 
specifically informed of what is required to reopen their 
previously-denied claims.  

Accordingly, the Veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.

As for the evidence to be provided by the Veteran, in the 
various VCAA letters the RO asked the Veteran to identify and 
send relevant medical evidence.  The RO provided the Veteran 
with VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the various VCAA letters, the Veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claims  [A VA examination involving the 
respiratory system was conducted in October 2006].

In the various VCAA letters, the Veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

The various letters told the Veteran that "[i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us"  See, e.g., the September 15, 2006 
VCAA letter, page 2.  This complies with the "give us 
everything you've got" requirement contained in 38 C.F.R. § 
3.159 (b) in that the RO informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to these claims, element (1), 
veteran status, is not at issue. The various claims were 
denied based on element (2), existence of a disability, 
and/or element (3), relationship of such disability to the 
veteran's service.  As explained above, the Veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to these crucial elements regarding these 
claims.  The RO specifically addressed elements (4) and (5) 
in the September 2006 VCAA letter, page 7, the October 2007 
VCAA letter, and the May 2008 VCAA letter.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

As alluded to above, under the VCAA VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

The Board adds that the Veteran herself bears the 
responsibility for substantiating his claims.  See 38 
U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

In this case, the evidence of record includes the Veteran's 
service medical records, VA and private treatment records, 
Social Security Administration records, and a report of a VA 
examination, which will be discussed below.

A VA examination regarding the respiratory system was 
obtained in October 2006.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination obtained in 
this case is more than adequate.  The report of this 
examination reflects that the examiner recorded the Veteran's 
current complaints, conducted an appropriate physical 
examination, and rendered an appropriate diagnosis consistent 
with the much of the remainder of the evidence of record.  
The Veteran has not contended otherwise.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue of service connection for an asbestos-related lung 
disability has been met.  38 C.F.R. § 3.159(c) (4).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2008).  He testified at a hearing at the 
RO before the undersigned Veterans Law Judge.    

Accordingly, the Board will proceed to a decision on the 
merits as to seven of the issues on appeal.

1.  Entitlement to service connection for asbestos-related 
lung disease.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists]; see also Chelte v. Brown, 10 Vet. App. 
268 (1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].  However, the 
Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), 
that so long as the veteran had a diagnosed disability during 
the pendency of the claim, service connection criteria 
requiring a current disability was satisfied.

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1MR (M21-
1MR), Part IV, Subpart ii, Chapter 2, 
Section C.  The Court has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  M21-1MR provides that inhalation 
of asbestos fibers can produce fibrosis and tumor, most 
commonly interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusion and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx, as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  Thus, persons with asbestos exposure 
have increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer.  
See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The applicable section of M21-1MR also notes that some of the 
major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See id.
 
In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to the current version contained in M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C) of M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical nexus evidence 
is required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VAOPGCPREC 4-2000 
(Apr. 13, 2000).

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C.

Analysis

At the outset of its analysis, the board observes that the 
Veteran is already service connected for a pulmonary 
disability, tuberculosis.  He now seeks entitlement to 
service connection for another pulmonary disability, 
asbestos-related lung disease. 
Thus, the essential matter for consideration os not whether 
the Veteran has a pulmonary disease,  but whether he has two 
pulmonary diseases. 

As to the first Hickson element, current disability, namely 
whether the Veteran currently has asbestos-related lung 
disease, this is a medical question which the Board cannot 
answer itself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  There is 
conflicting medical evidence as to this crucial point.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the medical evidence showing no 
current diagnosis of asbestos-related lung disease) outweighs 
the evidence in favor.

A report of a July 1997 private chest x-rays shows an 
impression of bilateral areas of pleural thickening with 
plaque formation consistent with asbestos-related pleural 
disease.  This is the only medical evidence which supports 
the Veteran's contention that he has asbestos-related 
pulmonary disease.   

A report of October 1997 private computed tomography (CT) 
scan of the chest shows an overall impression of no 
detectable asbestos-related pleural or lung parenchymal 
disease.  Similarly, reports of February 2005, August 1997, 
and July 1973 VA examinations specifically indicate that the 
Veteran does not currently have pleural effusion and that any 
pleural effusion identified in the past would be a residual 
of the service-connected tuberculosis. [The July 1973 VA 
examiner also noted that the pleural effusion had cleared.]  
These examination reports do not reflect a diagnosis of 
asbestos-related lung disease.  

Other VA examinations in June 1991, November 2001, and 
October 2006 reveal no diagnosis of asbestos-related lung 
disease.  The November 2001 VA examiner specifically noted 
that there was no evidence of any pleural scarring or 
parenchymal fibrosis.  Moreover, numerous VA chest x-rays 
taken from July 1973 to April 2007 were normal, with no 
finding of asbestos-related pleural disease.    

The Board places great weight of the reports of the VA 
examinations because the examiners recorded the Veteran's 
current complaints, conducted appropriate physical 
examinations, and rendered appropriate diagnoses consistent 
with much of the other medical evidence of record.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) [the probative value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion."].  In that regard, these VA 
examination reports and VA chest x-rays along with the report 
of the CT scan are consistent with the five volumes of 
treatment records showing no diagnosis of asbestos-related 
lung disease except for the above-mentioned report of July 
1997 private chest x-rays.  As such, the Board finds the VA 
examination reports, VA chest x-rays, and the report of the 
CT scan to be highly probative.

The July 1997 private chest x-rays is completely at odds with 
the remainder of the medical tests, examination reports, and 
treatment records of record.  Based on the entire record, the 
Board finds that the July 1997 private chest x-ray is an 
outlier and assigns it virtually no weight of probative 
value.  

The Veteran is contending that he has an asbestos-related 
lung disease.  See, e.g., VA Form 21-4138 (statement in 
support of claim) received in October 2004.  It is now well 
established that as laypersons without medical training they 
are not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) [lay persons without medical training are not 
competent to comment on medical matters such as diagnosis and 
etiology]; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the Federal Circuit in Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) and Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  In the absence of evidence of a diagnosed left 
elbow disability, Hickson element (1) is not met and service 
connection may not be granted for this disorder on this basis 
alone.

The lack of a current disability is dispositive of this 
appeal.  However, for the sake of completeness, the Board 
will briefly address the remaining two Hickson elements.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service 
treatment records do not show a diagnosis of asbestos-related 
lung disease.  On the March 1973 separation examination, the 
lungs and chest were normal.  Similarly, his service 
treatment records do not indicate that the pleural effusion 
noted in service was due to asbestos exposure.  Thus, Hickson 
element (2) is not satisfied as to disease. 

Concerning in-service injury, the Veteran contends that the 
he was exposed to asbestos in service.  As noted in the law 
and regulations section above, asbestos exposure is a fact to 
be determined from the evidence.  See Dyment, supra.

In this case, the Veteran's DD Form 214 indicates that his 
primary military occupational specialty (MOS) was a missile 
crewmember.  A missile crewmember is not one of the 
occupations noted to have involved exposure to asbestos.  
Furthermore, the Veteran's service treatment records do not 
refer to any asbestos exposure.  The Veteran has presented no 
evidence, other than his own statements, that he was exposed 
to asbestos.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the Federal 
Circuit, citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.

All references to an in-service asbestos exposure emanates 
from the Veteran himself.  The Board places far greater 
weight of probative value on the utterly negative service 
treatment records.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].

In short, the contention that the Veteran was exposed to 
asbestos in service amounts to mere speculation on his part 
and is not substantiated by any objective evidence in the 
file.  The Board accordingly finds that the Veteran was not 
exposed to asbestos in service.  Hickson element (2) is not 
satisfied as to injury.

Hickson element (2) has therefore not been met, and the claim 
fails on this basis also.

Finally, with respect to Hickson element (3), medical nexus, 
in the absence of both a diagnosis of current disability 
deemed to constitute asbestos-related lung disease, and an 
in-service injury or disease, there cannot be a medical 
nexus, and there is none of record with regard to this claim.  
The report of the July 1997 chest X-rays, which is the only 
evidence indicating asbestos exposure, pertinently does not 
relate such to in-service asbestos exposure.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
Veteran's claimed asbestos-related lung disease, in view of a 
preponderance of medical evidence indicating that such  
disability does not exist.  The benefits sought on appeal as 
to that claim are accordingly denied.

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection a back disability.

3.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a right leg disability.

Because these two issues involve the application of identical 
law to similar facts, for the sake of economy the Board will 
address them together.

Relevant  law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.



Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2008)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the Veteran's current 
claims to reopen were initiated in March 2006, his claims 
will be adjudicated by applying the revised section 3.156, 
which is set out in the paragraph immediately following.

"New" evidence means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence, that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Initial comment

38 C.F.R. § 3.156(c) (2008) provides that at any time after 
VA issues a decision on a claim, if VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim.  Such records include, but are not 
limited to: service records that are related to a claimed in-
service event, injury, or disease.

The Veteran has recently submitted additional service 
treatment records not previously of record.  However, these 
service treatment records do not pertain to a back or right 
leg injury.  Specifically, these treatment records pertain to 
a hospitalization for pleural effusion.  Therefore, these 
service treatment records are not relevant to whether the 
Veteran had an in-service back or right leg injury.  Thus, 
38 C.F.R. § 3.156(c) (2008) is not applicable to these 
claims, and the claims will be reviewed on a new and material 
basis.

Factual background

The "old" evidence

The evidence of record at the time of the Board decision in 
December 2005 included the Veteran's service treatment 
records, VA and private treatment records, Social Security 
Administration records, and a report of an October 2004 VA 
examination.

The Veteran's service treatment records reflect that he 
sprained his right ankle in July 1969 and injured his low 
back in January 1970.  

The report of the October 2004 VA examination reflects a 
diagnosis of severe degenerative disc disease, L5-S1.  The 
examiner opined that it was more likely than not that the 
degenerative disc disease is unrelated to in-service 
injuries.  The examiner opined that there was no objective 
evidence of organic pathology in the Veteran's right knee, 
leg, or ankle. The examiner also opined that it was more 
likely than not that the symptoms in the right lower 
extremity were the result of radicular pain from the low 
back, specifically pointing to the existence of a ruptured 
disc in 1993 [many years after service].


The December 2005 decision

In its December 2005 decision, the Board determined that the 
evidence of record did not demonstrate medical nexus between 
the Veteran's military service and his current lumbar spine 
disability, Hickson element (3), and that the evidence of 
record did not demonstrate medical evidence of a current 
right leg disability, Hickson element (1), and medical 
evidence of a nexus between the Veteran's military service 
and any current right leg disability.  

The Board's decision is final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2008).

The Veteran filed to reopen his claims in March 2006.  The RO 
declined to reopen the claims, and the Veteran appealed.  
Additional evidence which has been received since December 
2005 will be discussed below.

Analysis

The Veteran's claim of entitlement to service connection for 
a back disability was denied by the Board in December 2005 
due to a lack of competent medical nexus evidence between the 
Veteran's service and his current lumbar spine disability, 
Hickson element (3).  The evidence then of record 
demonstrated the existence of a current lumbar spine 
disability, element (1), and an in-service injury, element 
(2).  

The Veteran's claim of entitlement to service connection for 
a right leg disability was denied by the Board in December 
2005 due to a lack of competent medical evidence of a current 
right leg disability, Hickson element (1), and lack of 
competent medical nexus evidence between the Veteran's 
service and any current right leg disability, Hickson element 
(3).  The evidence then of record demonstrated the existence 
of an in-service right leg injury, element (2).  

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Evidence added to the record since the Board's denial in 
December 2005 includes additional service treatment records, 
duplicate copies of 1993 VA treatment records, VA treatment 
records from 2005 to 2007, and the Veteran's contentions.

Additional service treatment records which have been added to 
the record manifestly do not show that the Veteran has a 
current right leg disability or that any current right leg or 
back disability is related to his active service.  
The recently added service treatment reports, although new, 
are not material.

Duplicate copies of 1993 VA treatment records showing a 
diagnostic impression of back pain are not new; that evidence 
was previously considered by the Board.  

The VA treatment records from 2005 to 2007 show that the 
Veteran has a history of a herniated disk.  These treatment 
records are new in the sense that these particular records 
had not been previously associated with the Veteran's claims 
file.  However, these reports at best merely continue to 
document the current presence of a lumbar spine disability.  
The existence of a lumbar spine disability was known at the 
time of the Board's decision in December 2005; that matter 
was not in dispute.  The medical evidence received since 
November 2007 merely reflects that a lumbar spine disability 
arguably still exists.  Such evidence, although new, is not 
material, since it does not establish in-service incurrence 
or aggravation of such disability.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence]. 

The recent VA treatment records also document peripheral 
edema of the lower extremities. Arguably, this is new and 
material as to the existence of a current disability.  

In order for the claim to be reopened there must be new and 
material evidence as to each and every aspect of the claim 
that was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim.  See Evans, supra.  In that regard, the VA treatment 
records do not show that the peripheral edema of the right 
lower extremity is related to the in-service right leg 
injury.  In fact, the VA treatment records reflect that it is 
probable that the peripheral edema is due to medication.  
Thus, the VA treatment records are evidence against the 
claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
[evidence that is unfavorable to the appellant is not new and 
material].

With regard to the Veteran's various statements and his 
testimony about his lumbar spine and right leg disabilities, 
these in essence duplicate previous contentions, and 
accordingly they are not new.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).
Moreover, lay statements of the Veteran cannot be considered 
material as to the medical question presented, whether 
service caused or aggravated the lumbar spine and right leg 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2008) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  See also  Moray v. Brown, 5 Vet. App. 211 (1993) 
[lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection]; Routen v. Brown, 10 
Vet. App. 183, 186 (1997) 
["[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C.A. 5108."].   

In short, the Board concludes that new and material evidence 
has not been received to reopen either claim.  The evidence 
does not relate to an unestablished fact necessary to 
substantiate the claims, medical nexus.  The claims are not 
reopened, and the benefits sought on appeal remain denied.



	(CONTINUED ON NEXT PAGE)


4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for residuals of a head 
injury.

Initial comment

The recently submitted service treatment records do not 
pertain to a head injury.  Therefore, these service treatment 
records are not relevant to whether the Veteran had an in-
service head injury.  Thus, 38 C.F.R. § 3.156(c) (2008) is 
not applicable to this claim.

Factual background

The "old" evidence

The evidence of record at the time of the final RO decision 
in February 2002 included the Veteran's service treatment 
records, VA and private treatment records, and reports of VA 
examinations.

The Veteran's service treatment records show that in March 
1972 the Veteran suffered a superficial laceration to the 
left temporal area in a motor vehicle accident.  A May 1972 
skull series was considered to be normal.  In July 1972, the 
Veteran again complained of headaches; the impression was 
probable atypical post-traumatic-type migraine headaches.  In 
connection with the Veteran's March 1973 separation 
examination, a headache disorder was not diagnosed.  

Post-service VA and private treatment records and reports of 
VA examinations showed no residuals from the in-service head 
injury.

The February 2002 decision

In the February 2002 rating decision, the RO denied service 
connection for residuals of a head injury on the basis of no 
current disability [Hickson element (1)], and, by 
implication, no medical nexus [Hickson element (3)].  The 
Veteran did not appeal that decision.  That decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.1103.

The Veteran filed to reopen his claim in March 2006.  The RO 
declined to reopen the claim, and the Veteran appealed.  
Additional evidence which has been received since February 
2002 will be discussed below.

Analysis

The Veteran's claim to reopen entitlement to service 
connection for residuals of a head injury was denied by the 
RO in February 2002 due to a lack of competent medical 
evidence of a current residuals of the in-service head 
injury, Hickson element (1); and lack of competent medical 
nexus evidence between the Veteran's service and any current 
disability, Hickson element (3).  The evidence then of record 
demonstrated the existence of an in-service head injury, 
Hickson element (2).  

Evidence added to the record since the RO's denial in 
February 2002 includes additional service treatment records, 
VA treatment records from 2002 to 2007, reports of VA 
examinations from 2004 to 2006, and the Veteran's 
contentions.

The additional service treatment records which have been 
added to the record do not pertain to the in-service head 
injury, the existence of which was never in dispute in any 
event.  The recently added service treatment reports, 
although new, are not material, because they do not relate to 
an unestablished fact necessary to substantiate the claim and 
do not present a reasonable possibility of substantiating the 
claim.

The VA treatment records from 2002 to 2007 and reports of VA 
examinations from 2004 to 2006 do not show that the Veteran 
has any current residuals of an in-service head injury.  
These treatment records and reports of VA examinations are 
new in the sense that these particular records and 
examination reports had not been previously associated with 
the Veteran's claims file, but are not material.  

Moreover, with regard to the Veteran's various statements and 
his testimony about the etiology of his head injury, these 
essentially replicate previous contentions and therefore are 
not new.  See Reid, supra.  Moreover, the lay statements of 
the Veteran cannot be considered material as to the medical 
questions presented, whether the Veteran has a current 
disability.  See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1).  See also Moray and Routen, both supra.   

In short, the Board concludes that new and material evidence 
has not been received to reopen the claim.  The evidence does 
not relate to unestablished facts necessary to substantiate 
the claim, current disability and medical nexus.  The claim 
is not reopened, and the benefit sought on appeal remains 
denied.

5.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for an eye disability.

Relevant  law and regulations

Congenital or developmental disabilities

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  Congenital or developmental defects, 
including refractive error of the eye, are not diseases or 
injuries within in the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2006).  

Defects of form or structure of the eye of a congenital or 
developmental origin, such as astigmatism and presbyopia, 
will not, in themselves, be regarded as disabilities and may 
not be service connected on the basis of incurrence or 
natural progress during service.  See VA Adjudication 
Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, 
Section B.

Initial comment

The recently submitted service treatment records do not 
pertain to an eye injury or eye disability.  Thus, 38 C.F.R. 
§ 3.156(c) (2008) is not applicable to this claim.

Factual background

The "old" evidence

The evidence of record at the time of the final RO decision 
in February 2002 included the Veteran's service treatment 
records, VA and private treatment records, and reports of VA 
examinations.

The Veteran's service treatment records show that in July 
1971 the Veteran complained of episodes of throbbing pain in 
the left eye associated with blurring of vision.  The 
diagnostic impression was sinusitis.  In February 1972, the 
Veteran's vision was 20/20 bilaterally.  His color vision and 
visual fields were normal.  In July 1972, the Veteran 
complained of flashes of lights and blind spots in the left 
eye with nausea associated with headaches; the impressions 
were probable atypical post-traumatic-type migraine 
headaches.  Later in July 1972, the Veteran had yellowed 
eyes.  The impression after a physical examination was a 
normal examination.  On the March 1973 separation 
examination, the Veteran's distant vision was 20/25 
bilaterally; an eye disability was not diagnosed.  

Post-service VA and private treatment records and reports of 
VA examinations show that in September 1988 there was a 
provisional diagnosis of decreased visual acuity.

The February 2002 decision

In the February 2002 rating decision, the RO in essence 
denied the claim of entitlement to service connection for an 
eye disability on the bases of no current disability, no eye 
disability in service, and no medical nexus [all three 
Hickson elements].  The Veteran did not appeal that decision, 
which is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

The Veteran filed to reopen his claim in March 2006.  The RO 
declined to reopen the claim, and the Veteran appealed.  
Additional evidence which has been received since February 
2002 will be discussed below.

Analysis

The Veteran's claim to reopen entitlement to service 
connection for an eye disability was denied by the RO in 
February 2002 due to a lack of competent medical evidence of 
current disability, a lack of evidence of an eye disability 
or eye injury in service, and lack of competent medical nexus 
evidence between the Veteran's service and any current 
disability, all three Hickson elements.  

Evidence added to the record since the RO's denial in 
February 2002 includes additional service treatment records, 
duplicate service treatment records, VA treatment records 
from 2002 to 2007, and the Veteran's contentions.

VA treatment records show that in February 2006 the 
assessments included simple astigmatism of the right eye, 
emmetropia of the left eye, presbyopia, and glaucoma suspect.  
The VA treatment record showing an assessment of suspected 
glaucoma is new and material, in that there is now of record 
evidence indicating the possible existence of an eye 
disability which is not congenital or developmental.  

As discussed above, in order for the claim to be reopened 
there must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans, supra.  In that 
regard, the VA treatment records do not show that any current 
eye disability is related to the Veteran's military service.  

Nor is there any new and material evidence as to in-service 
incurrence of an eye disability.  The additional service 
treatment records which have been added to the record do not 
pertain to eye treatment or a vision evaluation.  These 
reports do not refer to an eye disability.  The recently 
added service treatment reports, although new, are not 
material.  Duplicate service treatment records regarding 
vision testing are not new because that evidence was 
previously considered by the RO.

With regard to the Veteran's various statements and his 
testimony about the etiology of his eye disability, such are 
essentially duplicative of previous contentions made by the 
Veteran.  In particular, the Veteran's continuing reporting 
of an in-service eye injury is essentially a reiteration of 
similar contentions raised previously.  See Reid, supra.  The 
lay statements of the Veteran cannot be considered material 
as to the medical question presented, whether any current eye 
disability is related to service.  See Espiritu, supra; see 
also 38 C.F.R. § 3.159 (a)(1).  See also Moray and Routen, 
both supra.  

In short, the Board concludes that new and material evidence 
has not been received to reopen the claim.  The evidence does 
not relate to unestablished facts necessary to substantiate 
the claim - in-service incurrence or aggravation, and medical 
nexus.  The claim is not reopened, and the benefit sought on 
appeal remains denied.

6.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a stomach disability.

Initial comment

The recently submitted service treatment records do not 
pertain to gastrointestinal symptomatology.  Thus, 38 C.F.R. 
§ 3.156(c) (2008) is not applicable to this claim.

Factual background

The "old" evidence

The evidence of record at the time of the final RO decision 
in February 2002 encompassed the Veteran's service treatment 
records, VA and private medical treatment records, and 
reports of VA examinations.

The Veteran's service treatment records show that in November 
1972 he complained of nausea and an upset stomach; the 
impression was rule out peptic ulcer disease (doubt).  A 
November 1972 upper gastrointestinal series was normal.  On 
the March 1973 separation examination, the abdomen and 
viscera were normal.  

VA and private treatment records and reports of VA 
examinations showed no diagnosis of a chronic 
gastrointestinal disability.  A private treatment record in 
August 1977 referred to sudden periumbilical pain; no 
diagnosis was made, and there was no further mention of this.  
VA treatment records did show that in March 1998 there was a 
reference to a lower gastrointestinal bleed.  No specific 
diagnosis was made, and there was no further mention of such 
problem.    
 
The February 2002 decision

In the February 2002 rating decision, the RO in essence 
denied the reopening of the claim of service connection for 
an stomach disability on the bases of no current disability, 
no gastrointestinal disability in service, and no medical 
nexus [all three Hickson elements].  The Veteran did not 
appeal that decision.  That decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

The Veteran filed to reopen his claim in June 2005.  The RO 
declined to reopen the claim, and the Veteran appealed.  
Additional evidence which has been received since February 
2002 will be discussed below.

Analysis

The Veteran's claim to reopen entitlement to service 
connection for an eye disability was denied by the RO in 
February 2002 due to a lack of competent medical evidence of 
current disability, a lack of evidence of a chronic 
gastrointestinal disability in service, and lack of competent 
medical nexus evidence between the Veteran's service and any 
current disability, all three Hickson elements.  

Evidence added to the record since the RO's denial in 
February 2002 includes additional service treatment records, 
a duplicate private treatment record, VA treatment records 
from 2002 to 2007, and the Veteran's contentions.

VA treatment records show that in April 2007 the assessments 
included gastroesophageal reflux disease (GERD).  The VA 
treatment record showing a current diagnosis of GERD is new 
and material as to the existence of a current 
gastrointestinal disability.  

The VA treatment records do not show that the Veteran's GERD 
is related to his military service.  There has been added to 
the record no competent evidence as to the element of medical 
nexus.  As has been discussed above, the Veteran's various 
statements and his testimony about the etiology of his 
gastrointestinal disability are reiterative of previous 
statements and are not competent.  See Reid, Espiritu and 
Moray and Routen, all supra.  

With respect to the element on in-service disease or injury, 
the additional service treatment records which have been 
added to the record do not refer to a gastrointestinal 
disability.  Also, the Veteran's continuing reporting of an 
in-service gastrointestinal symptomatology is essentially a 
reiteration of similar contentions raised previously.  See 
Reid, supra.

In short, the Board concludes that new and material evidence 
has not been received to reopen the claim.  The evidence does 
not relate to unestablished facts necessary to substantiate 
the claim: in-service incurrence or aggravation and medical 
nexus.  The claim is not reopened, and the benefit sought on 
appeal remains denied.





	(CONTINUED ON NEXT PAGE)



7.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for diabetes mellitus.

Pertinent law and regulations

Service connection - diabetes mellitus 

For certain chronic disorders, to include diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2008); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Initial comment

The recently submitted service treatment records do not 
pertain to diabetes mellitus.  Thus, 38 C.F.R. § 3.156(c) 
(2008) is not applicable to this claim.

Factual background

The "old" evidence

The evidence of record at the time of the final RO decision 
in March 1998 included the Veteran's service treatment 
records and VA and private treatment records.

The Veteran's service treatment records show no diagnosis of 
diabetes mellitus.  Post-service VA and private treatment 
records show a diagnosis of diabetes mellitus, which 
evidently began a number of years after service.  

At the time of the March 1998 RO decision denting service 
connection for diabetes mellitus, service connection was in 
effect for hypertension.

The March 1998 decision

In the March 1998 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus because there was no medical evidence of 
diabetes mellitus in service, no medical nexus evidence of a 
relationship between diabetes mellitus and service, and no 
medical nexus evidence of a relationship between diabetes 
mellitus and the service-connected hypertension [in essence, 
Hickson elements (2) and (3), and Wallin element (3)].  The 
Veteran filed a timely Notice of Disagreement (NOD) with that 
decision.  In September 1998, the RO issued a Statement of 
the Case (SOC).  However, the Veteran did not file a 
Substantive Appeal.  Therefore, that decision is final.  See 
38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.301, 20.1103.

The Veteran filed to reopen his claim in March 2006.  The RO 
declined to reopen the claim, and the Veteran appealed.  
Additional evidence which has been received since March 1998 
will be discussed below.



Analysis

The Veteran's claim of entitlement to service connection for 
diabetes mellitus was denied by the RO in March 1998.  The 
evidence then of record demonstrated the existence of 
diabetes mellitus, Hickson and Wallin element (1), and a 
service-connected disability (hypertension), Wallin element 
(2).   The Veteran's claim was denied due to a lack of 
competent medical evidence as to the existence of diabetes 
mellitus in service, Hickson element (2); competent medical 
evidence of a nexus between the Veteran's military service 
and his diabetes mellitus, Hickson element (3); and competent 
medical evidence of a nexus between the Veteran's diabetes 
mellitus and his service-connected hypertension, Wallin 
element (3).  

Evidence added to the record since the RO's denial in March 
1998 includes additional service treatment records, VA 
treatment records from 2002 to 2007, and the Veteran's 
contentions.

The additional service treatment records, described above, 
which have been added to the record do not show that the 
Veteran had diabetes mellitus in service or that his diabetes 
mellitus is otherwise related to his active service.  The 
recently added service treatment reports, although new, are 
not material.

The VA treatment records from 2002 to 2007 show that the 
Veteran still has diabetes mellitus.  These treatment records 
are new in the sense that these particular records had not 
been previously associated with the Veteran's claims file but 
are not material.  These reports merely continue to document 
the current presence of diabetes mellitus.  The existence of 
diabetes mellitus was known at the time of the RO's decision 
in March 1998; that matter was not in dispute.  
Such evidence, although new, is not material, since it does 
not establish in-service incurrence or aggravation of such 
disability, or a relationship between diabetes mellitus and 
the service-connected hypertension .  See Cornele and Mintz, 
both supra.  

With regard to the Veteran's various statements and his 
testimony about the etiology of his diabetes mellitus, lay 
statements of the Veteran cannot be considered material as to 
the medical questions presented, whether service caused or 
aggravated diabetes mellitus and whether his service-
connected hypertension caused or aggravated his diabetes 
mellitus.  See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1).  See also  Moray and Routen, both supra.   

In short, the Board concludes that new and material evidence 
has not been received to reopen the claim.  The evidence does 
not relate to unestablished facts necessary to substantiate 
the claim, in-service incurrence or aggravation, and medical 
nexus.  The claim is not reopened, and the benefit sought on 
appeal remains denied.


ORDER

Service connection for asbestos-related lung disability is 
denied.

New and material evidence has not been received, and the 
Veteran's claim of entitlement to service connection for 
residuals of a back injury is not reopened.  The benefit 
sought on appeal remains denied.

New and material evidence has not been received, and the 
Veteran's claim of entitlement to service connection for 
residuals of a right leg injury is not reopened.  The benefit 
sought on appeal remains denied.

New and material evidence has not been received, and the 
Veteran's claim of entitlement to service connection for 
residuals of a head injury is not reopened.  The benefit 
sought on appeal remains denied.

New and material evidence has not been received, and the 
Veteran's claim of entitlement to service connection for an 
eye disability is not reopened.  The benefit sought on appeal 
remains denied.

New and material evidence has not been received, and the 
Veteran's claim of entitlement to service connection for 
stomach disability is not reopened.  The benefit sought on 
appeal remains denied.

New and material evidence has not been received, and the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus is not reopened.  The benefit sought on 
appeal remains denied.


REMAND

8.  Entitlement to service connection for a right shoulder 
disability.

The Veteran's service medical records reflect that a foreign 
body hit his right shoulder in September 1970.  An October 
1993 report of a magnetic resonating imaging (MRI) scan of 
the right shoulder shows an impingement of the right rotator 
cuff.  A November 1994 statement from a private doctor 
reflects a diagnosis of right rotator cuff tear.  It is 
unclear whether the Veteran still has a right shoulder 
disability.

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and his active service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Under the 
circumstances here presented, the Board finds that a VA 
examination is necessary to determine the nature of any 
current right shoulder disability and its etiology.

9.  Entitlement to an increased (compensable) disability 
rating for service-connected tuberculosis.

Inactive tuberculosis is rated based on pulmonary function 
testing.  See 38 C.F.R. § 4.97 (2008).

A report of September 2006 VA pulmonary function tests shows 
a DLCO (SB) (Diffusion Capacity of the lung for Carbon 
Monoxide by the Single Breath Method) test of 80 percent of 
predicted.  If related to the Veteran's service-connected 
tuberculosis, this may warrant the assignment of a 
compensable disability rating.  Id.  The medical evidence, 
however, does not indicate whether this test result is a 
residual of the Veteran's tuberculosis.  A VA medical opinion 
on this matter is necessary.

10.  Entitlement to TDIU.

The issue of entitlement to TDIU is inextricably intertwined 
with the claims of entitlement to service connection for a 
right shoulder disability and entitlement to an increased 
disability rating for the service-connected tuberculosis.  In 
other words, if either of those claims are granted, that may 
impact the TDIU claim. 
See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 
2001) [where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy and 
avoidance of piecemeal litigation require that the claims be 
adjudicated together]; see also Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other]. Action on the Veteran's TDIU claim is therefore 
deferred.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the Veteran for 
an examination to determine the existence 
and etiology of a current right shoulder 
disability   The examiner should provide 
an opinion as to whether it is as least 
as likely as not that any currently 
identified right shoulder disability is 
related to the Veteran's military 
service.  A report of the examination 
should be associated with the Veteran's 
VA claims folder.

2.  VBA must arrange for a physician to 
review the medical records in order to 
determine the etiology of the Veteran's 
shortness of breath.  The reviewer should 
provide an opinion as to whether it is as 
least as likely as not that the Veteran's 
shortness of breath as documented by the 
abnormal DLCO (SB) test on October 2006 
pulmonary function tests is a residual of 
his service-connected tuberculosis.  If 
physical examination and/or diagnostic 
testing is deemed to be necessary by the 
reviewing physician, such should be 
accomplished.  A report of the medical 
opinion should be associated with the 
Veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claims.  If the decision remains 
unfavorable to the Veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  The 
Veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.   

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


